Citation Nr: 0215766	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a low back disability.  

In light of the decision below, the Board is undertaking 
additional development on the reopened claim of service 
connection for a low back disability, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed October 1957 rating decision denied service 
connection for residuals of a back injury.

3.  An unappealed October 1994 RO decision denied the 
veteran's application to reopen a claim for service 
connection for a low back disability. 

4.  Evidence added to the record since the October 1994 RO 
decision denying  the veteran's application to reopen a claim 
for service connection for a low back disability was not 
previously of record, is relevant and, when viewed in 
conjunction with the evidence previously of record, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1994 RO decision which denied the veteran's 
application to reopen a for service connection for a low back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2002).

2.  New and material evidence has been received since the 
October 1994 RO decision, and the veteran's claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his low back while 
unloading trucks at Travis Air Force Base and then was 
treated at the base hospital.  He claims that his current low 
back disability is a result of this in-service injury. 

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  It was specifically stated in the VCAA 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  It is 
noted that regulations adopted by VA implementing the VCAA 
include changes to the standard for determining new and 
material evidence under 38 C.F.R. § 3.156(a), and provide for 
limited assistance to claimants seeking to reopen previously 
denied claims. VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.  The Board 
acknowledges that VBA Fast Letter No. 01-13 (February 5, 
2001), indicated that, in light of the VCAA, VA had a duty to 
obtain evidence from any new source identified by the 
claimant.  In any event, as the veteran's claim is reopened 
by this Board decision, there is a duty to assist the veteran 
with the development of his reopened claim and, as noted in 
the introduction to this decision, the Board will undertake 
additional development consistent with the duty to assist and 
notify provisions of VCAA and its implementing regulations.

An October 1957 denied service connection for a back injury.  
In the absence of a timely appeal on that claim (within one 
year of notification of the decision), this decision became 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

The October 1994 RO decision denied the veteran's application 
to reopen a claim for service connection for a low back 
disability.  Evidence of record at this time included the 
veteran's service records, statements from the veteran and 
post-service VA medical records.  In the absence of a timely 
appeal on that claim (within one year of notification of the 
decision), this decision not to reopen the claim became 
final.  Id.  In order to reopen the claim, the veteran must 
present or secure new and material evidence with respect to 
the claim, which has been denied.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  Id.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

Since the October 1994 decision became final, the veteran has 
submitted  VA treatment records dated in 1999 and 2000, which 
include a diagnosis of osteoarthritis of the lumbar and 
sacral spine.  In a broad sense, these VA treatment records 
are new, in that they were not of record at the time of the 
October 1994 decision not to reopen the veteran's claim.  
They are also new in a strict sense, in that the medical 
evidence considered by the October 1994 final decision did 
not include a diagnosis of osteoarthritis of the lumbar and 
sacral spine.  The diagnosis of osteoarthritis is so 
significant that it must be considered in order to fairly 
decide the merits of this claim, because it contributes to a 
more complete picture.  Hodge, 155 F.3d at 1363.  The Federal 
Circuit has clearly stated that new and material evidence 
does not have be of such weight as to change the outcome of 
the prior decision.  Hodge, supra.  Therefore, the 1999 and 
2000 VA treatment reports are new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
Board is required to reopen the previously denied claim of 
service connection for a low back disability. 

Once a claim has been reopened, VA's duty to assist under the 
VCAA is triggered.  In this case, additional development by 
the RO is needed before the Board can proceed to adjudicate 
the veteran's claim on the merits.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue. 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disability is reopened; to this extent only, the appeal is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

